DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022-05-03 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “metal filler extending from the first surface to the second surface of the non-metal structure” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It is noted that amended FIG.8A clearly shows that metal filler 3611 begins below 3650 and so cannot extend “from the first surface” and that 3611 and 3660 are separated from one another by what appears to be one horizontal surface located below 3611 and one close to vertical surface leading upward into 3660 and so cannot extend “to the second surface”
While the drawing may support 3611 extends roughly adjacent to 3650 and 3660 as applicant noted in their arguments, or that 3611 extends from/to the general vicinity(s) of 3650 and 3660, they are insufficient to show the claimed features of “extending from the first surface to the second surface”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19, 21-24, 28, 30-33, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (US 2015/0155614) in view of Woodhull et al. (us 2013/0321237).

Regarding claim 19 Youn discloses:
A portable communication device, comprising: 
a front cover (e.g. 210a, 201, FIG.4) forming a front face of the portable communication device; 
a rear cover (e.g. 203, FIG.4) forming a rear face of the portable communication device; 
a bezel (320 FIG.4) surrounding a space formed by the front cover and the rear cover (spaces shown above/below e.g. 310 FIG.5), the bezel being disposed along an outer periphery of the portable communication device (shown left of e.g. FIG.5) and being a separate element from the front cover and the rear cover (separated as shown e.g. FIG.4); 
a metal structure (e.g. 310, FIG.6) extending from at least one portion of the bezel (310 extending from 320 shown e.g. FIG.6) to the space; 
a non-metal structure  (e.g. 330 around/inside sections of 300, FIG.5, FIG.7, FIG.9) positioned within the space and partially overlapping the metal structure (shown e.g. FIG.7), the non-metal structure including a first surface facing the front cover (surface of 330 shown FIG.8) and a second surface facing the rear cover (surface of 330 shown FIG.7); 
a metal filler (e.g. 342 pointed out in annotation below) extending from the second surface of the non-metal structure (e.g. 324 above and extending downward through 330 FIG.7) through a portion of the non-metal structure (e.g. 342 partially embedded in 330 FIG.7) and including a first end portion adjacent to the first surface (e.g. surface of 342 shown FIG.7) and a second end portion adjacent to the second surface (e.g. surface of 342 opposite side shown FIG.7), the metal filler being formed of a metallic material having a material that is identical to a material of the bezel (e.g. protrusions and 342 formed of metal of metal frame 300, FIG.6, paragraph [0221]),

    PNG
    media_image1.png
    218
    537
    media_image1.png
    Greyscale

a first electronic component (e.g. 322, 321 FIG.8) disposed on the first surface within the space and electrically connected to the first end portion (e.g. via 291, paragraph [0221]); and 
a second electronic component (e.g. P2, FIG.4) disposed on the second surface within the space and electrically connected to the second end portion (described e.g. paragraph [0216]),
wherein the first electronic component and the second electronic component are connected to each other through the metal filler (e.g. 322 connected to P2 via 342 described paragraph [0221])
Youn does not explicitly disclose:
a metal filler extending from the first surface to the second surface of the non-metal structure
Woodhull (2013/0321237) teaches:
a metal filler (e.g. section of 120 filled between 153, 154 shown FIG.6, e.g. stainless steel paragraph [0043]) extending from the first surface to the second surface of the non-metal structure (e.g. top and bottom of 114, 124 FIG.6, “thermoplastic polymer resin” paragraph [0056])  through a portion of the non-metal structure (e.g. 114a interleaved with 120 shown FIG.5, indicated FIG.6, described as “knuckles” paragraph [0061]) and including a first end portion adjacent to the first surface (e.g. 120t FIG.8) and a second end portion adjacent to the second surface (e.g. 120b described paragraph [0071]), and the metal filler being formed of a metallic material (e.g. stainless steel paragraph [0043]) having a material that is identical to a material of the bezel (e.g. 110, stainless steel paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Woodhull as pointed out above, in Youn, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification (e.g. inclusion of an electrically isolating element between conductive parts of the housing of Youn) would have allowed for: isolation of electrically active elements of the device (paragraph [0005]), which would reduce interference between electrical components that could otherwise cause electrical interference, while also providing elements such as antenna windows (paragraph [0059]) which protect antenna elements within the housing without blocking antenna signals.

Regarding claim 21 Youn as modified discloses:
a flexible conductive structure (“third flexible circuit board”, paragraph [0227], 254, FIG.9) forming an electrical connection with the first end portion (219 connected to 219b shown, FIG.14).  

Regarding claim 22 Youn as modified discloses:
a printed circuit board (e.g. 252 FIG.14) disposed within the space and being arranged to be electrically in contact with the flexible conductive structure (254 plugging into 252 shown e.g. FIG.9), and a plurality of protrusions disposed along an outer peripheral surface of the metal filler (pointed out in annotation below extending outward from 342).  

    PNG
    media_image1.png
    218
    537
    media_image1.png
    Greyscale

Regarding claim 23 Youn as modified discloses:
wherein the plurality of protrusions (e.g. 256 FIG.14) are non-threaded (e.g. no threading shown on 256 compared to threading shown on 291 FIG.14) and are inserted into corresponding recesses of the PCB (indicated by dotted lines FIG.14).  

Regarding claim 24 Youn as modified discloses:
the front cover is formed of glass (described paragraph [0083]).  

Regarding claim 28 Youn discloses:
A portable communication device, comprising: 
a front cover (e.g. 210a, 201, FIG.4) forming a front face of the portable communication device; 
a rear cover (e.g. 203, FIG.4) forming a rear face of the portable communication device; 
a bezel (320 FIG.4) surrounding a space formed by the front cover and the rear cover, the bezel being disposed along an outer periphery of the portable communication device (shown e.g. FIG.5) and being a separate element from the front cover and the rear cover; 
a metal structure (e.g. 310, FIG.6) extending from the bezel to the space, at least a portion of the metal structure being integrally formed with the bezel (shown e.g. FIG.3); 
a non-metal structure (e.g. 330 in cut out sections of 300, FIG.5, FIG.9) positioned within the space and partially overlapping with the metal structure, the non-metal structure including a first surface (surface of 330 shown FIG.8) facing the front cover and a second surface (surface of 330 shown FIG.7) facing the rear cover; 
a metal filler (e.g. 342 pointed out in annotation below) extending from the second surface of the non-metal structure (e.g. 324 above and extending downward through 330 FIG.7) through a portion of the non-metal structure (e.g. 342 partially embedded in 330 FIG.7) and including a first end portion adjacent to the first surface (e.g. surface of 342 opposite side shown FIG.7) and a second end portion adjacent to the second surface (e.g. surface of 342 shown FIG.7)
a plurality of protrusions (e.g. sections pointed out in annotation below) disposed along an outer peripheral surface of the metal filler (leading from 342 shown in annotation below) and molded as non-metal members (e.g. protrusions being molded into/covered by 330 FIG.7)

    PNG
    media_image1.png
    218
    537
    media_image1.png
    Greyscale

a first electronic component (e.g. 322, 321 FIG.8) disposed on the first surface within the space and electrically connected to the first end portion (e.g. via 291, paragraph [0221]); and 
a second electronic component (e.g. P2, FIG.4) disposed on the second surface within the space and electrically connected to the second end portion (described e.g. paragraph [0216]),
wherein the first electronic component and the second electronic component are connected to each other through the metal filler (described paragraph [0221])
Youn does not explicitly disclose:
a metal filler extending from the first surface to the second surface of the non-metal structure through a portion of the non-metal structure and including a first end portion adjacent to the first surface and a second end portion adjacent to the second surface
Woodhull (2013/0321237) teaches:
a metal filler (e.g. section of 120 filled between 153, 154 shown FIG.6, e.g. stainless steel paragraph [0043]) extending from the first surface to the second surface of the non-metal structure (e.g. top and bottom of 114, 124 FIG.6, “thermoplastic polymer resin” paragraph [0056])  through a portion of the non-metal structure (e.g. 114a interleaved with 120 shown FIG.5, indicated FIG.6, described as “knuckles” paragraph [0061]) and including a first end portion adjacent to the first surface (e.g. 120t FIG.8) and a second end portion adjacent to the second surface (e.g. 120b described paragraph [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Woodhull as pointed out above, in Youn, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification (e.g. inclusion of an electrically isolating element between conductive parts of the housing of Youn) would have allowed for: isolation of electrically active elements of the device (paragraph [0005]), which would reduce interference between electrical components that could otherwise cause electrical interference, while also providing elements such as antenna windows (paragraph [0059]) which protect antenna elements within the housing without blocking antenna signals.

Regarding claim 30 Youn as modified discloses:
a flexible conductive structure (“third flexible circuit board”, paragraph [0227], 254, FIG.9) forming an electrical connection with the first end portion (219 connected to 219b shown, FIG.14).  

Regarding claim 31 Youn as modified discloses:
a printed circuit board (e.g. 252 FIG.14) disposed within the space and being arranged to be electrically in contact with the flexible conductive structure (254 plugging into 252 shown e.g. FIG.9).  

Regarding claim 32 Youn as modified discloses:
the plurality of protrusions (e.g. 256 FIG.14) are non-threaded (no threading shown on 256 compared to threading shown on 291 FIG.14) and are inserted into corresponding recesses of the PCB (indicated by dotted lines FIG.14).  

Regarding claim 33 Youn as modified discloses:
the front cover is formed of glass (described paragraph [0083]).  

Regarding claim 37 Youn discloses:
A portable communication device comprising: 
a front cover (e.g. 210a, 201, FIG.4) forming a front face of the portable communication device; 
a rear cover (e.g. 203, FIG.4) forming a rear face of the portable communication device; 
a bezel (320 FIG.4) surrounding a space formed by the front cover and the rear cover, the bezel being disposed only along an outer periphery of the portable communication device (shown e.g. FIG.5) and being a separate element from the front cover and the rear cover (as shown e.g. FIG.4 in the same manner as 310 of FIG.3 of the present application); 
a display device (e.g. 210b, FIG.4) embedded in the space and including a screen region that is exposed through the front cover (shown e.g. FIG.2); 
a metal structure (e.g. 310, FIG.6) extending from the bezel to the space and including a first face facing the front cover and a second face facing the rear cover (shown FIG.8, FIG.4), at least a portion of the metal structure being integrally formed with the bezel (shown e.g. FIG.3); 
a non-metal structure (e.g. 330 around/inside sections of 300, FIG.5, FIG.7, FIG.9) positioned within the space and partially overlapping the metal structure (shown e.g. FIG.7), the non-metal structure including a first surface facing the front cover and a second surface facing the rear cover (e.g. top and bottom of 330 FIG.5, FIG.7, FIG.9); 
a metal filler (e.g. 342 pointed out in annotation below); and 
a plurality of protrusions (e.g. sections pointed out in annotation below) disposed along an outer peripheral surface of the metal filler (leading from 342 shown in annotation below) and molded as non-metal members (e.g. protrusions being molded into/covered by 330 FIG.7), wherein the metal filler is formed of a material identical to a material of the bezel (e.g. protrusions and 342 formed of metal of metal frame 300, FIG.6, paragraph [0221]),  

    PNG
    media_image1.png
    218
    537
    media_image1.png
    Greyscale

a first electronic component (e.g. 322, 321 FIG.8) disposed on the first surface within the space and electrically connected to the first end portion (e.g. via 291, paragraph [0221]); and 
a second electronic component (e.g. P2, FIG.4) disposed on the second surface within the space and electrically connected to the second end portion (described e.g. paragraph [0216]),
wherein the first electronic component and the second electronic component are connected to each other through the metal filler (described paragraph [0221])
Youn does not explicitly disclose:
a metal filler extending from the first surface to the second surface of the non-metal structure through a portion of the non-metal structure, the metal filler including a first end portion adjacent to the first surface and a second end portion adjacent to the second surface
Woodhull (2013/0321237) teaches:
a metal filler (e.g. sections of 120 inserted into sections of 114a shown FIG.6, e.g. stainless steel paragraph [0043]) extending from the first surface to the second surface of the non-metal structure (e.g. top and bottom of 114a FIG.6, “thermoplastic polymer resin” paragraph [0056]) through a portion of the non-metal structure (e.g. 114a interleaved with 120 shown FIG.5, indicated FIG.6, described as “knuckles” paragraph [0061]), the metal filler including a first end portion adjacent to the first surface (e.g. top surface shown FIG.6) and a second end portion adjacent to the second surface (e.g. bottom surface indicated FIG.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Woodhull as pointed out above, in Youn, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification (e.g. inclusion of an electrically isolating element between conductive parts of the housing of Youn) would have allowed for: isolation of electrically active elements of the device (paragraph [0005]), which would reduce interference between electrical components that could otherwise cause electrical interference, while also providing elements such as antenna windows (paragraph [0059]) which protect antenna elements within the housing without blocking antenna signals.

Claims 27, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Youn et al. (US 2015/0155614) in view of Woodhull et al. (us 2013/0321237) in further view of KIM et al. (US 2016/0182112).

Regarding claim 27 Youn as modified discloses:
the portable communication device of claim 22
Youn does not explicitly disclose:
the PCB is positioned between the front cover and the non-metal structure, and wherein the flexible conductive structure is positioned between the PCB and the first end portion of the metal filler
KIM teaches:
the PCB (e.g. 185 FIG.7) is positioned between the front cover (e.g. 101 FIG.2) and the non-metal structure (e.g. 102 FIG.6, injection molded synthetic resin paragraph [0121]), and wherein the flexible conductive structure (e.g. 217 FIG.6) is positioned between the PCB and the first end portion of the metal filler (e.g. 217 contacting 210 shown FIG.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (the first end portion protrudes from the first surface, and the second end portion is coplanar with the second surface) and modify to previous discussed structure (modify to the Youn housing to utilize a first end portion protrusion on the first surface and make the second end portion coplanar) as there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention including KIM’s specific reason that creating a protrusion allows for the resonator to be tuned based on the length of the supply line, allowing for resonator with a smaller footprint to receive both high and low frequency signals (described paragraph [0146] shown FIG.9). Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to utilize a protruding first surface and coplanar second surface as discussed above and modify to previous discussed structure so as to shrink the footprint of and increase the frequency responsiveness of the device of Youn, as discussed above. 

Regarding claim 36 Youn as modified discloses:
the portable communication device of claim 31
Youn does not explicitly disclose:
the PCB is positioned between the front cover and the non-metal structure, and wherein the flexible conductive structure is positioned between the PCB and the first end portion of the metal filler
KIM teaches:
the PCB (e.g. 185 FIG.7) is positioned between the front cover (e.g. 101 FIG.2) and the non-metal structure (e.g. 102 FIG.6, injection molded synthetic resin paragraph [0121]), and wherein the flexible conductive structure (e.g. 217 FIG.6) is positioned between the PCB and the first end portion of the metal filler (e.g. 217 contacting 210 shown FIG.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (the first end portion protrudes from the first surface, and the second end portion is coplanar with the second surface) and modify to previous discussed structure (modify to the Youn housing to utilize a first end portion protrusion on the first surface and make the second end portion coplanar) as there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention including KIM’s specific reason that creating a protrusion allows for the resonator to be tuned based on the length of the supply line, allowing for resonator with a smaller footprint to receive both high and low frequency signals (described paragraph [0146] shown FIG.9). Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to utilize a protruding first surface and coplanar second surface as discussed above and modify to previous discussed structure so as to shrink the footprint of and increase the frequency responsiveness of the device of Youn, as discussed above. 

Response to Arguments
Applicant's arguments filed 2022-05-03 with regards to the amended claims have been fully considered but they are not persuasive.
The office action above points out where the prior art already of record discloses the limitations added in amendment. As Youn discloses the limitations added in amendment Kim need not teach such a feature.

 Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        


/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841